DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.
Response to Amendment

In response to Applicant’s amendment filed on 09/16/2022, the previous objections have been withdrawn.

Response to Arguments

Applicant’s arguments filed on 09/16/2022 have been considered but they are not persuasive and they are moot in view of the new ground(s) of rejection.

Applicant argues, (pages 13-14), that Babaei and Uchino-alone or in any combination-do not teach or suggest “wherein selectively enabling or disabling the group-common downlink control channel monitoring within the frequency resource further comprises: disabling the group-common downlink control channel monitoring prior to the expiration of a discontinuous reception (DRX) active timer.”

The examiner respectfully disagrees.  The examiner submits that the combination Babaei and Uchino teaches “wherein selectively enabling or disabling the group-common downlink control channel monitoring within the frequency resource further comprises: disabling the group-common downlink control channel monitoring prior to the expiration of a discontinuous reception (DRX) active timer.”

Babaei teaches wherein selectively enabling or disabling the group-common downlink control channel monitoring within the frequency resource further comprises: disabling the group-common downlink control channel monitoring ([0402-0404]).

UCHINO teaches prior to expiration of a discontinuous reception (DRX) active timer ([0139], before the expiration of the DRX timer).

UCHINO was relied upon to cure the deficiency of prior to expiration of a discontinuous reception (DRX) active timer.

For the above reasons, the combination Babaei and Uchino teaches the argued limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 10, 14, 17, 22-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (Pub. No.: US 20190149380 A1), hereinafter Babaei, in view of GUO et al. (Pub. No.: US 20220240187 A1 or Pub. No.: WO/2020/220310), hereinafter GUO.

With respect to claim 1, Babaei teaches A method for wireless communications at a user equipment (UE), comprising: 
receiving a configuration identifying a frequency resource for a multicast/broadcast service to be monitored by the UE for one or more group-common downlink control channels ([0237], NR may configure a CORESET without using a BWP. For example, NR support to configure a CORESET based on a BWP to reduce signaling overhead. In an example, a first CORESET for a UE during an initial access may be configured based on its default BWP. In an example, a CORESET for monitoring PDCCH for RAR and paging may be configured based on a DL BWP. In an example, the CORESET for monitoring group common (GC)-PDCCH for SFI may be configured based on a DL BWP); 
receiving a message indicating a monitoring condition for group-common downlink control channel monitoring within the frequency resource ([0238, 0402], in an example, the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized. In an example, in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized); and 
selectively enabling or disabling the group-common downlink control channel monitoring within the frequency resource based on the monitoring condition ([0402-0404], in an example, the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized. In an example, in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized).

Babaei does not explicitly teach during a discontinuous reception active time.

However, GUO teaches during a discontinuous reception active time ([0305], disabled during DRX Active Time).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GUO, during a discontinuous reception active time, into the teachings of Babaei, in order to improve the network performance (GUO, [0064]).

With respect to claim 3, Babaei teaches wherein receiving the message further comprises: receiving an explicit indication of the monitoring condition as a timer value via a radio resource control message ([0402], the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized); and wherein selectively enabling or disabling the group-common downlink control channel monitoring within the frequency resource further comprises: applying the monitoring condition comprises selectively disabling the group- common downlink control channel monitoring during a pendency of the timer value ([0402], in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized).

With respect to claim 4, Babaei teaches wherein receiving the message further comprises: receiving an explicit indication of the monitoring condition as a bitmap via a downlink control information message ([0402, 0433-0434], the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized….the one or more fields may comprise a field indicating a bitmap); and wherein selectively enabling or disabling the group-common downlink control 6 channel monitoring within the frequency resource further comprises:   applying the monitoring condition comprises selectively enabling or disabling the group-common downlink control channel monitoring on a frequency resource basis based at least in part on the bitmap ([0402, 0433-0434], in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized).  

With respect to claim 10, Babaei teaches receiving an explicit indication of the monitoring condition as a search space set group switch indicating at least one of a plurality of search space set groups that are active for the group-common downlink control channel monitoring ([0441], wireless device may receive a downlink control information during the at least one monitoring symbol…the downlink control information may be received in a wireless device specific search space. In an example, the downlink control information may be received in a common search space).  

With respect to claim 14, Babaei teaches wherein receiving the message further comprises: receiving an indication of an activity status for the frequency resource, wherein the frequency resource is a multicast/broadcast service bandwidth part and the monitoring condition is the activity status, and wherein selectively enabling or disabling the group-common downlink control channel monitoring is based at least in part on the activity status ([0468]).  

With respect to claim 17, Babaei teaches wherein selectively enabling or disabling the group-common downlink control channel monitoring within the frequency resource further comprises: disabling the group-common downlink control channel monitoring while still performing a channel state information measurement, a beam management operation, an uplink feedback transmission, a channel state information report transmission, a sounding reference signal transmission, or a combination thereof with respect to the frequency resource for the multicast/broadcast service ([0402-0404]).  

With respect to claim 22, Babaei teaches transmitting a UE-specific acknowledgment or a UE-specific negative acknowledgment, wherein the UE-specific acknowledgment or the UE-specific negative acknowledgment is transmitted as feedback for receipt of data scheduled by the message ([0269]).  

With respect to claim 23, Babaei teaches : transmitting an acknowledgment or a negative acknowledgment, wherein the acknowledgment or the negative acknowledgment is transmitted as feedback for receipt of the message ([0269]).  

With respect to claim 24, Babaei teaches A method for wireless communications at a network device, comprising: 
transmitting a configuration identifying a frequency resource for a multicast/broadcast service to be monitored by a user equipment (UE) for one or more group- common downlink control channels ([0237], NR may configure a CORESET without using a BWP. For example, NR support to configure a CORESET based on a BWP to reduce signaling overhead. In an example, a first CORESET for a UE during an initial access may be configured based on its default BWP. In an example, a CORESET for monitoring PDCCH for RAR and paging may be configured based on a DL BWP. In an example, the CORESET for monitoring group common (GC)-PDCCH for SFI may be configured based on a DL BWP); 
transmitting a message indicating a monitoring condition for group-common downlink control channel monitoring within the frequency resource ([0238, 0402], in an example, the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized. In an example, in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized); and communicating with the UE in accordance with the monitoring condition, wherein the monitoring condition selectively enables or disables the group-common downlink control channel monitoring within the frequency resource2transmitting a configuration identifying a frequency resource for a 3multicast/broadcast service to be monitored by a user equipment (UE) for one or more group- 4common downlink control channels; 5transmitting a message indicating a monitoring condition for group-common 6downlink control channel monitoring within the frequency resource; and 7communicating with the UE in accordance with the monitoring condition, 8wherein the monitoring condition selectively enables or disables the group-common 9downlink control channel monitoring within the frequency resource ([0402-0404], in an example, the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized. In an example, in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized).

Babaei does not explicitly teach during a discontinuous reception active time.

However, GUO teaches during a discontinuous reception active time ([0305], disabled during DRX Active Time).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GUO, during a discontinuous reception active time, into the teachings of Babaei, in order to improve the network performance (GUO, [0064]).

With respect to claim 26, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 27, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 28, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

With respect to claim 29, Babaei teaches A user equipment (UE), comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the UE to ([0139]): 
receive a configuration identifying a frequency resource for a multicast/broadcast service to be monitored by the UE for one or more group-common downlink control channels ([0237], NR may configure a CORESET without using a BWP. For example, NR support to configure a CORESET based on a BWP to reduce signaling overhead. In an example, a first CORESET for a UE during an initial access may be configured based on its default BWP. In an example, a CORESET for monitoring PDCCH for RAR and paging may be configured based on a DL BWP. In an example, the CORESET for monitoring group common (GC)-PDCCH for SFI may be configured based on a DL BWP); 
receive a message indicating a monitoring condition for group-common downlink control channel monitoring within the frequency resource ([0238, 0402], in an example, the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized. In an example, in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized); and 
selectively enabling or disabling the group-common downlink control channel monitoring within the frequency resource based on the monitoring condition ([0402-0404], in an example, the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized. In an example, in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized).

Babaei does not explicitly teach during a discontinuous reception active time.

However, GUO teaches during a discontinuous reception active time ([0305], disabled during DRX Active Time).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GUO, during a discontinuous reception active time, into the teachings of Babaei, in order to improve the network performance (GUO, [0064]).

With respect to claim 30, Babaei teaches A network device, comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the network device to ([0139]): 
transmit a configuration identifying a frequency resource for a multicast/broadcast service to be monitored by a user equipment (UE) for one or more group- common downlink control channels ([0237], NR may configure a CORESET without using a BWP. For example, NR support to configure a CORESET based on a BWP to reduce signaling overhead. In an example, a first CORESET for a UE during an initial access may be configured based on its default BWP. In an example, a CORESET for monitoring PDCCH for RAR and paging may be configured based on a DL BWP. In an example, the CORESET for monitoring group common (GC)-PDCCH for SFI may be configured based on a DL BWP); 
transmit a message indicating a monitoring condition for group-common downlink control channel monitoring within the frequency resource ([0238, 0402], in an example, the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized. In an example, in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized); and communicate with the UE in accordance with the monitoring condition, wherein the monitoring condition selectively enables or disables the group-common downlink control channel monitoring within the frequency resource2transmitting a configuration identifying a frequency resource for a 3multicast/broadcast service to be monitored by a user equipment (UE) for one or more group- 4common downlink control channels; 5transmitting a message indicating a monitoring condition for group-common 6downlink control channel monitoring within the frequency resource; and 7communicating with the UE in accordance with the monitoring condition, 8wherein the monitoring condition selectively enables or disables the group-common 9downlink control channel monitoring within the frequency resource ([0402-0404], in an example, the base station may configure DRX with a set of DRX parameters, e.g., using RRC configuration. The DRX parameters may be selected based on the application type such that power and resource savings are maximized. In an example, in response to DRX being configured/activated, there may be an extended delay in receiving data as, the UE may be in DRX Sleep/Off state at the time of data arrival at the base station and the base station would need to wait until the UE transitions to the DRX ON state. The base station may select the DRX parameters such that the packet delay is minimized and power saving is maximized).

Babaei does not explicitly teach during a discontinuous reception active time.

However, GUO teaches during a discontinuous reception active time ([0305], disabled during DRX Active Time).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GUO, during a discontinuous reception active time, into the teachings of Babaei, in order to improve the network performance (GUO, [0064]).

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei, in view of GUO, and further in view of UCHINO et al. (Pub. No.: US 20180351705 A1), hereinafter UCHINO.

With respect to claim 2, the combination of Babaei and GUO teaches the method of claim 1.  Babaei teaches wherein selectively enabling or disabling the group-common downlink control channel monitoring within the frequency resource further comprises: disabling the group-common downlink control channel monitoring as set forth above. 

The combination of Babaei and GUO does not explicitly teach prior to expiration of a discontinuous reception (DRX) active timer.

However, UCHINO teaches prior to expiration of a discontinuous reception (DRX) active timer ([0139], before the expiration of the DRX timer).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of UCHINO, prior to expiration of a discontinuous reception (DRX) active timer, into the teachings of Babaei and GUO, in order for transmission and reception of a radio signal transmitted by a radio base station is performed repeatedly depending on a reception power level of the radio signal (UCHINO, [0001]).

With respect to claim 25, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei, in view of GUO, and further in view of Bijwaard et al. (Pub. No.: US 20070147411 A1), hereinafter Bijwaard.

With respect to claim 16, the combination of Babaei and GUO teaches the method of claim 1.  Babaei teaches receiving, from a base station, an indication to disable the group-common 3downlink control channel monitoring as set forth above. 

The combination of Babaei and GUO does not explicitly teach based on a multicast/broadcast service traffic threshold 4being satisfied.

However, Bijwaard teaches based on a multicast/broadcast service traffic threshold 4being satisfied ([0057], the multicast session threshold is satisfied).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bijwaard, based on a multicast/broadcast service traffic threshold 4being satisfied, into the teachings of Babaei and GUO, in order to convert from unicast sessions to a multicast session (Bijwaard, [0004]).

Allowable Subject Matter

Claims 5-9, 11-13, 15, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469